DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10854139 and claims 1-19 of U.S. Patent No. 11257426. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to U.S. Patent No. 10854139, claim 11 teaches the initialization line coupled to the second transistor. The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	In regard to U.S. Patent No. 11257426, the patent teaches all the elements of the present application. The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 2016/0351122).
In regard to claim 1, Jung et al. teach a display pixel comprising: a light-emitting diode (fig. 3 OLED); a drive transistor coupled in series with the light-emitting diode (DT); an initialization line (Vini); and a switching transistor having a first source- drain terminal coupled to the initialization line and having a second source-drain terminal coupled to a gate terminal of the drive transistor (T6).
In regard to claim 9, Jung et al. teach an anode reset transistor configured to reset an anode of the light-emitting diode (T1 and fig. 5B and 5C. Through the action of transistor T1 the anode of the OLED is set to VData. Paragraph 52 of applicant’s specification states the anode reset transistor sets the anode to Vdata).
In regard to claim 11, Jung et al. teach wherein the anode reset transistor is coupled to a voltage line different than the initialization line (fig. 3 DL)
In regard to claim 12, Jung et al. teach an emission transistor coupled in series between the drive transistor and the light-emitting diode (T3).
In regard to claim 13, Jung et al. teach a display pixel comprising: a light-emitting diode (fig. 3 OLED); a drive transistor coupled in series with the light-emitting diode (DT); a reset transistor directly coupled to a first voltage line (T6); and an initialization transistor directly coupled to a second voltage line different than the first voltage line (T2).
In regard to claim 14, Jung et al. teach wherein the reset transistor is configured to reset an anode of the light-emitting diode (fig. 7A and paragraph 103).
In regard to claim 15, Jung et al. teach wherein the second voltage line is configured to receive an initialization voltage (ELVDD).
In regard to claim 17, Jung et al. teach wherein the reset transistor comprises another silicon transistor (paragraph 49, Jung et al. teach the transistors being all silicon).
In regard to claim 19, Jung et al. teach a capacitor directly coupled to a gate terminal of the drive transistor and to the initialization transistor (Cst).
In regard to claim 20, Jung et al. teach an emission transistor coupled in series between the drive transistor and the light-emitting diode (T3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Park et al. (US 2018/0226029).
In regard to claim 6, Jung et al. teach all the elements of claim 6 except wherein the drive transistor comprises a transistor having a first amount of leakage current and wherein the switching transistor comprises a transistor having a second amount of leakage current different than the first amount of leakage current.
Park et al. teach wherein the drive transistor comprises a transistor having a first amount of leakage current and wherein the switching transistor comprises a transistor having a second amount of leakage current different than the first amount of leakage current (fig. 4 TD and T4 and paragraph 65).
The two are analogous art because they both deal with the same field of invention of displays.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Jung et al. with the separate transistor types of Park et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Jung et al. with the separate transistor types of Park et al. because the separate transistor would have better response speed and the performance of the circuit would increase.
In regard to claim 7, Park et al. teach wherein the drive transistor comprises a first type of transistor and wherein the switching transistor comprises a second type of transistor different than the first type of transistor (fig. 3 and paragraph 65).
In regard to claim 8, Park et al. teach wherein the drive transistor comprises a p-type transistor and wherein the switching transistor comprises an n-type transistor (paragraph 53).
Allowable Subject Matter
Claims 2-5, 10, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the silicon drive transistor and with the semiconducting oxide transistor in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623